In a proceeding to review and set aside orders of local and State rent administrators reducing rent, order granting application reversed on the law, without costs, and orders of May 31, 1951, and August 28, 1951, reinstated, without costs. In the light of the fact that no certificate of registration had been filed pursuant to the Federal Housing and Rent Act of 1947, the question of the reasonableness of the maximum rent was one to be determined under the State Residential Rent Law. (L. 1946, ch. 274, § 4, as amd.) In Matter of Nadler v. McGoldrick (278 App. Div. 851, affd. 303 N. Y. 742) a registration certificate had been filed pursuant to the Federal law and the authority of that determination therefore is inapplicable. Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.